TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-97-00001-CV







Bernard Joseph Richard, Appellant



v.



Karla Kay Richard, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT


NO. 96-03643, HONORABLE TEMPLE DRIVER, JUDGE PRESIDING







PER CURIAM



	Appellant Bernard Joseph Richard appeals from a judgment of the trial court rendered in
favor of appellee Karla Kay Richards.  Appellee has filed a motion for dismissal for failure to file brief.  We
will grant appellee's motion and dismiss this appeal for want of prosecution because of appellant's failure
to file a brief.

	The Clerk of this Court filed the transcript on January 2, 1997.  Accordingly, appellant's
brief was due on February 3, 1997.  See Tex. R. App. P. 74(k).  

	By letter dated April 23, 1997, the Clerk of this Court notified the parties that appellant's
brief was overdue and that the appeal was subject to dismissal unless appellant tendered a motion by May
5, 1997, reasonably explaining his failure to file a brief.  Tex. R. App. P. 74(l)1; see Tex. R. App. P.
60(a)(2).  To date, appellant has submitted neither a brief nor a motion for an extension of time to file a
brief.  

	Accordingly, we dismiss the appeal for want of prosecution on appellee's motion.  Tex. R.
App. P. 60(a)(1)(2), 74(l)(1); Sentinel Pipe Servs., Inc. v. Tandy Computer Leasing, 825 S.W.2d 212,
212 (Tex. App.--Fort Worth 1992, no writ); Dickson v. Dickson, 541 S.W.2d 895, 896 (Tex. Civ.
App.--Austin 1976, writ dism'd w.o.j.).



Before Justices Powers, Jones and Kidd

Appeal Dismissed for Want of Prosecution on Appellee's Motion

Filed:   May 15, 1997

Do Not Publish